Citation Nr: 0301559	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  01-03 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the rating decisions of March 1971 and May 1998 
were clearly and unmistakably erroneous in denying 
increased evaluations for service-connected defective 
vision of the left eye due to chorioretinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1961 to November 
1967.

Initially, the Board of Veterans' Appeals (Board) notes 
that the only issue currently developed on appeal is 
whether the rating decisions of March 1971 and May 1998 
were clearly and unmistakably erroneous in denying 
increased evaluations for defective vision of the left eye 
due to chorioretinitis.  

While the veteran's representative has recently asserted 
in his December 2002 brief that the regional office (RO) 
had formally adjudicated the issue of entitlement to 
service connection for bilateral blindness in the March 
2001 statement of the case, although the Board does agree 
that certain language used within the analysis sections of 
the statement of the case and earlier rating decisions 
clearly does not find that the blindness in either eye has 
been associated with the veteran's service-connected 
disability, neither the statement of the case nor any 
rating decision has ever formally adjudicated a claim for 
service connection for bilateral blindness as secondary to 
service-connected disability.  Thus, such a claim is not 
currently before the Board.  

However, the Board does recognize that the statements of 
the veteran's representative in the December 2002 brief 
and previously at the veteran's personal hearing in 
November 2001, may be construed as raising a claim for 
service connection for bilateral blindness as secondary to 
service and/or service-connected disability in addition to 
a claim for an increased rating for the veteran's 
defective vision of the left eye due to chorioretinitis.  
These matters are referred to the RO for appropriate 
disposition.




FINDINGS OF FACT

1.  An unappealed rating decision in March 1971, which 
reduced the rating for defective vision due to 
chorioretinitis from 30 to 10 percent, is final, and was 
reasonably supported by the evidence then of record and 
prevailing legal authority; it was not undebatably 
erroneous.

2.  An unappealed rating decision in May 1998, which 
denied a rating in excess of 10 percent for defective 
vision due to chorioretinitis, is final, and was 
reasonably supported by the evidence then of record and 
prevailing legal authority; it was not undebatably 
erroneous.


CONCLUSIONS OF LAW

1.  The unappealed rating decision of March 1971, which 
reduced the rating for defective vision due to 
chorioretinitis from 30 to 10 percent, was not clearly and 
unmistakably erroneous.  38 U.S.C. § 355 (1970); 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6006 and 6079 (1970); 38 C.F.R. 
§ 3.105(a) (2002).

2.  The unappealed rating decision of May 1998, which 
denied a rating in excess of 10 percent for defective 
vision due to chorioretinitis, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.84a, Diagnostic Codes 6006 and 6079 (1997); 
38 C.F.R. § 3.105(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board first notes that the notice and duty to assist 
provisions of the recently enacted Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 
2002) (VCAA), are not applicable to CUE claims.  Livesay 
v. Principi, 15 Vet. App. 165 (2001).

By a rating decision dated in March 1971, the RO reduced 
the evaluation for defective vision due to chorioretinitis 
from 30 to 10 percent.  The veteran was notified of that 
decision and of his right to appeal in a notification 
dated in April 1971, and an appeal was not initiated.  By 
a rating decision in May 1998, a claim for an evaluation 
in excess of 10 percent for defective vision due to 
chorioretinitis was denied.  The veteran was also advised 
of this decision and of his appellate rights in a 
notification in June 1998, and an appealed was not 
initiated.

In connection with his current appeal, the veteran 
essentially contends that the RO's rating decisions in 
both March 1971 and May 1998 involved clear and 
unmistakable error by not taking into consideration 
bilateral blindness that has more recently been associated 
with the veteran's defective vision due to chorioretinitis 
by medical evidence, beginning in April 2000.  The Board 
will also otherwise consider whether the evidence that was 
of record at the time of the March 1971 reasonably 
supported the reduction in rating for this disability from 
30 to 10 percent in March 1971 and the continuation of the 
10 percent rating in May 1998.

In analyzing whether a rating decision is fatally flawed, 
it is important to keep in mind the meaning of CUE.  The 
applicable regulation provides that previous 
determinations which were final and binding will be 
accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a).

To establish a valid claim of CUE, the "appellant must 
show that '[e]ither the correct facts, as they were known 
at the time, were not before the adjudicator[,] or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  The claimant, in short, must assert 
more than a disagreement as to how the facts were weighed 
or evaluated.'"  Luallen v. Brown, 8 Vet. App. 92, 94 
(1995), quoting Russell v. Principi, 3 Vet. App. 310, 313 
(1992) (en banc).  Furthermore, in order for a claim of 
CUE to be reasonably raised, "the [appellant] must provide 
some degree of specificity as to what the alleged error 
is, and, unless it is the kind of error that, if true, 
would be CUE on its face, 'persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error.'"  Eddy v. Brown, 9 
Vet. App. 52, 57 (1996), quoting Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993) (emphasis in original); see also 
Luallen, supra (same).

In Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en 
banc), it was held that a finding of CUE as to a prior 
determination requires: (1) Either the correct facts, as 
they were known at the time, were not before the 
adjudicator (that is, more than a simple disagreement as 
to how the facts were later evaluated), or the statutory 
or regulatory provisions extant at that time were 
incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; 
and (3) a determination that there was CUE must be based 
on the record and law that existed at the time of the 
prior adjudication.

The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals 
prior to March 1, 1999, hereafter "the Court") has also 
stated that CUE is a very specific and rare kind of 
"error."  It is the kind of error of fact or law that, 
when called to the attention of later reviewers, compels 
the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise 
of error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained 
of cannot be ipso facto, clear and unmistakable.  Fugo v. 
Brown, 6 Vet. App. 40, 43-4 (1993), citing Russell v. 
Principi, 3 Vet. App. at 313 (1992) (en banc) (emphasis in 
the original).

Therefore, in order to determine whether the March 1971 
and May 1998 rating decisions involved CUE, the Board must 
review the evidence which was of record at the time of 
each rating decision.  A determination of clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior unappealed decision.  
See Eddy, supra (citing Russell, 3 Vet. App. at 314; and 
Luallen, 8 Vet. App. at 95).

The evidence of record at the time of the March 1971 
rating decision included the veteran's Department of 
Veterans Affairs (VA) Form 21-526, Veteran's Application 
for Compensation or Pension, received in November 1970, in 
which the veteran sought increased compensation for his 
residuals of left eye injury that had been previously 
service connected by an April 1968 rating decision.  The 
April 1968 rating decision identified the disability as 
chorioretinitis and assigned a 30 percent evaluation 
pursuant to 38 C.F.R. § 4,84a, Diagnostic Codes 6007 and 
6079 (1970).  The evidence of record included the 
veteran's service medical records and VA medical 
examination reports from March/April 1968 and January 
1971.  

Service medical records reflect that the veteran developed 
chorioretinitis of the left eye during service in October 
1966, and that following in-service evaluation and 
treatment for this disability, he ultimately underwent 
review by a medical board and was discharged from the 
service in November 1967.  

A VA special eye examination in March 1968 revealed the 
veteran's reported history of experiencing a sudden 
blurring of the eye during service in October 1966 for 
which he subsequently received treatment.  Examination at 
this time revealed visual acuity of 20/20 on the right and 
20/400 on the left.  The diagnosis included left eye 
central chorioretinitis.  The examining physician noted 
that the prognosis for the veteran's central left eye 
chorioretinitis was poor, but that no glasses were 
necessary at this time.  Another VA examiner apparently 
reviewed these results in April 1968, noting findings of 
20/20 on the right and 20/100 on the left, and provided a 
diagnosis that included left eye central chorioretinitis.

VA eye examination in January 1971 revealed continued 
complaints of poor vision in the left eye, with evaluation 
earlier in the month demonstrating visual acuity of 20/20 
on the right and 20/60 on the left.  At this time, it was 
indicated that the veteran had a non-active retinal lesion 
with a central depression surrounded by much pigment.  An 
entry in the VA consultation report for this examination 
dated two weeks later reflects the same visual acuity 
findings.  It was further indicated that the left eye 
fundus was in order except for the macula that was 
previously described.  It was also noted that the lesion 
appeared completely inactive, and the diagnosis was 
inactive old left eye chorioretinitis of unknown etiology.  

The March 1971 rating decision then reduced the evaluation 
for the veteran's left eye chorioretinitis based on the 
improved visual acuity findings to 10 percent, effective 
from November 1970, under 38 C.F.R. § 4.84a, Diagnostic 
Code 6079 (1970), and the veteran did not appeal this 
decision.

The evidence of record at the time of the May 1998 rating 
decision additionally included the veteran's statement 
requesting reevaluation for his eyes, physicians' 
statements demonstrating that the veteran was found to 
have legal blindness bilaterally, and a VA medical 
examination report from December 1997/February 1998.  

A July 1997 medical statement from Dr. K. certified that 
as of November 1995, the veteran's visual acuity in the 
right eye was 20/300, that the left eye was 20/300, and 
that he did not expect that this would improve.

VA eye examination in December 1997 revealed only 
questionable light perception on the right and hand 
movement at 36 inches on the left.  The examiner further 
indicated that the veteran had severe diabetic retinopathy 
and glaucoma in both eyes and that the ravages of diabetes 
mellitus and glaucoma had extinguished the vision in the 
right eye and allowed only limited hand movement vision in 
the left.  It was also noted that cataract surgery with 
implantation of a posterior chamber intraocular lens in 
each eye had not yielded minimally good vision and that 
while implant subsequently placed bilaterally had 
controlled the glaucomatous process, severe optic nerve 
atrophy secondary to glaucoma and diabetes had occurred.  
The examiner summarized that very little viable retina 
could be identified on limited pupillary dilation.  The 
diagnosis was far advanced glaucoma, end stage diabetic 
retinopathy, bilateral intraocular lens, bilateral Molteno 
implants, right exotropia, and retinal destruction 
bilaterally.  A subsequent entry in February 1998 reflects 
the December 1997 VA examiner's opinion that there was not 
any relationship between the old, inactive histoplasmosis 
chorioretinitis of the left eye and the glaucoma/diabetic 
retinopathy that resulted in blindness bilaterally.

The May 1998 rating decision continued the 10 percent 
evaluation for the veteran's defective vision due to 
chorioretinitis, finding that the veteran's blindness was 
not caused by his service-connected disability, and the 
veteran did not appeal this decision.

Following the veteran's March 2000 assertion of CUE with 
respect to the rating decisions of March 1971 and May 
1998, the veteran provided an April 2000 medical statement 
from Dr. K. that opined that it was more likely than not 
that the veteran was suffering from blindness directly due 
to left eye histoplasmosis.

At the outset, the Board notes that the veteran was 
properly notified of the March 1971 and May 1998 rating 
decisions, but did not file a notice of disagreement with 
either decision within one year.  Therefore, the decisions 
became final.  It was in March 2000 when the veteran first 
raised the claims of CUE.  The Court has stated that the 
essence of a claim of CUE is a collateral attack on an 
otherwise final rating decision by a VA regional office.  
Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is 
collaterally attacked, the presumption becomes even 
stronger.  See Fugo, 6 Vet. App.  at 44.  Therefore, a 
claimant who seeks to obtain retroactive benefits based on 
CUE has a much heavier burden than that placed on a 
claimant who attempts to establish prospective entitlement 
to VA benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 
231 (1991).  The Board finds that the veteran has not met 
this burden as to either rating decision.

As was noted previously, the veteran in essence contends 
that evidence from April 2000 supports the proposition 
that his blindness has been found to be associated with 
his service-connected disability.  

However, as the Board previously noted, it is axiomatic 
that evidence from April 2000 can not be considered in 
determining whether the rating decisions of March 1971 and 
May 1998 contained CUE.  See Eddy, supra (citing Russell, 
3 Vet. App. at 314; and Luallen, 8 Vet. App. 95).  
Consequently, for the purpose of deciding the claims of 
CUE currently on appeal, the Board is precluded from 
considering Dr. K.'s statement from April 2000 or any 
other evidence that was not of record at the time of the 
rating decisions in March 1971 and May 1998.  Therefore, 
the Board can not find CUE with respect to either decision 
based on Dr. K.'s opinion of April 2000.  The Board 
further notes that it has additionally determined that a 
claim for service connection for bilateral blindness had 
not been formally adjudicated by the RO at the time of 
either of these decisions, and is being referred by the 
Board at this time for appropriate consideration by the RO 
based on the recent statements of the veteran's 
representative.

In addition, as for any alternative basis for CUE, the 
Board has examined the evidence that was of record at the 
time of each rating decision in the light of the 
applicable law and regulations in effect at that time, and 
has determined that those facts reasonably supported the 
determinations made by the RO.  First, as to the visual 
acuity findings at the time of the March 1971, the 
improved visual acuity findings in January 1971 do, in 
fact, translate to a 10 percent evaluation under 
Diagnostic Code 6079, i.e., the pertinent rating criteria 
at that time provided that visual acuity of 20/60 
(actually Diagnostic Code 6079 relates to acuity of 20/70) 
combined with 20/40 in the other eye (actually the right 
eye was 20/20 in 1971) results in a rating of 10 percent.  
Moreover, the Board has examined other potentially 
applicable Diagnostic Codes and finds no alternative basis 
that would have supported entitlement to a rating in 
excess of 10 percent.  Thus, the Board can not conclude 
that such a determination was undebatably erroneous.  
Moreover, as was also noted earlier, the veteran must 
assert more than a disagreement as to how facts were 
weighed or evaluated.  Luallen v. Brown, 8 Vet. App. 92,94 
(1995), quoting Russell v. Principi, 3 Vet. App. 310, 313 
(1992) (en banc).  

Similarly, the May 1998 rating decision's determination 
that the veteran's bilateral blindness was related to 
nonservice-connected disability and therefore could not be 
considered with respect to the issue of entitlement to an 
increased evaluation for left eye chorioretinitis, is not 
undebatably erroneous, especially in the face of the 
December 1997 VA examiner's opinion that there was not any 
relationship between the old, inactive histoplasmosis 
chorioretinitis of the left eye and the glaucoma/diabetic 
retinopathy that resulted in blindness bilaterally.  Once 
again, the Board notes that it is not permitted to 
consider the subsequently received April 2000 opinion of 
Dr. K. with respect to the veteran's claims of CUE as to 
the rating decisions of March 1971 and May 1998.

In summary, the Board concludes that the 30 percent rating 
for the veteran's defective vision of the left eye due to 
chorioretinitis was properly reduced to 10 percent in 
March 1971, and continued at 10 percent in May 1998, based 
on the evidence that was of record at the time of each 
rating decision.  The veteran has failed to establish a 
valid claim of CUE as to either rating decision, and the 
claims will therefore be denied as lacking in legal merit.  
Luallen, 9 Vet. App. at 96; Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).


ORDER

The claim of CUE in the final rating decisions of March 
1971 and May 1998, which denied increased evaluations for 
service-connected defective vision of the veteran's left 
eye due to chorioretinitis, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

